     Case: 4:21-cr-00075-MTS-NCC Doc. #: 2 Filed: 02/03/21 Page: 1 of 1 PageID #: 4


                                       UNITED STATES DISTRICT COURT                    SUPPJ
                                       EASTERN DISTRICT OF MISSOURI
                                             EASTERN DIVISION                             FE~ -13 2021
                                                                                        U.S. DISTRIC COURT
UNITED STATES OF AMERICA,                               )                             EA$TERN D1S1:RICT OF MO

                          Plaintiff,
                                                        )
                                                        )                                    srwur
                                                        )
V.                                                      )
                                                        )       l'·4:21CR00075~ Mfs/NCC
MALIK COLEMAN,                                          )
                                                        )                                     I
                          Defendant.                    )                                     I




                                               INDICTMENT

                                                COUNT ONE

         The Grand Jury charges that:

         On or about May 13, 2020, up to and including June 24, 2020, within the Easte~               1   istrict of

Missouri,

                                             MALIK COLEMAN,

the Defendant herein, knowingly possessed one or more firearms, knowing he had Jev:io sly been

convicted in a court of law of one or more crimes punishable by a term of imprisonment exce ding one
                                                                                               : I
                                                                                                  1
year, and the firearms previously traveled in interstate or foreign commerce during or prio to lb ing in the
                                                                                                  I


Defendant's possession.
                                                                                                  !
       In violation of Title 18, United States Code, Section 922(g)(1), and punishable under Titl.~ 8, United

States Code, Section 924(a)(2).

                                                                A TRUE BILL


                                                                FOREPERSON

SAYLER A. FLEMING
United States Attorney


JENNIFER SZCZUCINSKI, #56906MO
Assistant United States Attorney
